DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 9, 12-14, 17-18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niu et al (CN 111951207).
Regarding Claim 1, Niu et al teach a method for automatically enhancing image data (image quality enhancing method; Fig 1 and ¶ [0073]), the method comprising: receiving, by a computer, image data (data sets are constructed, understood that data is constructed using a computer processor, step S1; Fig 1 and ¶ [0074]); utilizing, by the computer, a neural network to analyze the image data to predict how each of a plurality of image enhancement processes will affect the image data (neural network model processing, understood to be performed on a computer processor, is used to analyze data to analyze distortion (how the image can undergo quality enhancement), step S2; Fig 1 and ¶ [0075]); utilizing, by the computer, the neural network to calculate a reward value for each of the plurality of enhancement processes that can be applied to the image data (in sub-step S22, a Q reward value is calculated as a sum of the selecting action of the total action (enhancing the image quality based on each type of quality enhancement); ¶ [0094]); determining, by the computer, if the image data should be enhanced or not, wherein the determination is based on the predictions how each of the plurality of image enhancement processes will affect the image data (in sub-step S22, the selection strategy formula is utilized to determine if the image quality obtained after executing the operation is improved and if it is it is performed until the image quality is optimized; ¶ [0094]); wherein when it is determined that the image data should be enhanced, then determining, by the computer, which of the plurality of image enhancing process should be applied to the image data, wherein determination is based on the reward value for each of the plurality of enhancement processes (in sub-steps S21 and S22, the different distortion types are analyzed for the image in the neural network to perform the best selection strategy formula along with the reward analysis to enhance the image, and Q reward is determined for each action set (type of quality enhancement); Fig 1 and ¶ [0086]-[0087], [0094]); and applying, by the computer, the determined enhanced processes to the image data (the trained image quality enhancement model restores the quality of the image to obtain a final image quality enhancement results, step S3; Fig 1 and ¶ [0076], [0134]).  
Regarding Claim 4, Niu et al teach the method of claim 1 (as described above), wherein the plurality of enhancement processes is comprised of deblurring, denoising, glare removal, brightness adjustment, and resolution enhancement (five distortion types are analyzed including noise, blur, resolution (compression loss), rain (glare) and fog (brightness); ¶ [0078]).  
Regarding Claim 5, Niu et al teach the method of claim 1 (as described above), further comprising: utilizing, by the computer, the neural network to analyze the enhanced image data and calculating, by the computer, a new reward value for each of the plurality of enhancement processes to be applied to the enhanced image data (in sub-steps S21 and S22 of using the neural network model understood to be executed by a computer processor, the different distortion types are analyzed for the image in the neural network to perform the best selection strategy formula along with the reward analysis to enhance the image, and Q reward is determined for each action set (type of quality enhancement); Fig 1 and ¶ [0086]-[0087], [0094]); determining, by the computer, if the enhanced image data should be enhanced again or not, wherein the determination is based on the predictions how each of the plurality of image enhancement processes will affect the enhanced image data (in sub-step S22 of using the neural network model executed by a computer processor, the selection strategy formula is utilized to determine if the image quality obtained after executing the operation is improved and if it is it is performed again until the image quality is optimized for each enhancement effect; ¶ [0094]); wherein when it is determined that the enhanced image data should be enhanced again, then determining, by the computer, which of the plurality of image enhancing process should be applied to the enhanced image data, wherein determination is based on the reward value for each of the plurality of enhancement processes (in sub-step S22 of using the neural network model executed by a computer processor, the enhancement effect and the reward value is determined for each of the distortion data effects and is performed in a loop to optimize the enhancement until the enhancement is stopped; ¶ [0094]); and applying, by the computer, the determined enhanced processes to the enhanced image data (the trained image quality enhancement model restores the quality of the image to obtain a final image quality enhancement results, step S3; Fig 1 and ¶ [0076], [0134]).  
Regarding Claim 6, Niu et al teach the method of claim 5 (as described above), further comprising: wherein when it is determined that the enhanced image data should not be enhanced again, outputting, by the computer, the enhanced image to a user computing device (it is understood that the image quality enhancement result image (enhanced image from collection of distortion correction in neural network) would be viewed by a user of a computing device with the neural network model, step S32; ¶ [0133]).  

Regarding Claim 9, Niu et al teach a computer program product for automatically enhancing image data (image quality enhancing model; Fig 1 and ¶ [0073]), the computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media (understood the image quality enhancing model is comprised of non-transitory computer-readable storage media with instructions o be performed on a computer processor, Fig 1 and ¶ [0074]), the program instructions comprising: program instructions to receive image data (image data sets are constructed, understood that data is constructed using a computer processor based on model instructions, step S1; Fig 1 and ¶ [0074]); program instructions to utilize a neural network to analyze the image data to predict how each of a plurality of image enhancement processes will affect the image data (neural network model processing, understood to be performed on a computer processor, is used to analyze data to analyze distortion (how the image can undergo quality enhancement), step S2; Fig 1 and ¶ [0075]); program instructions to utilize the neural network to calculate a reward value for each of the plurality of enhancement processes that can be applied to the image data (in sub-step S22, a Q reward value is calculated as a sum of the selecting action of the total action (enhancing the image quality based on each type of quality enhancement); ¶ [0094]); program instructions to determine if the image data should be enhanced or not, wherein the determination is based on the predictions how each of the plurality of image enhancement processes will affect the image data (in sub-step S22, the selection strategy formula is utilized to determine if the image quality obtained after executing the operation is improved and if it is it is performed until the image quality is optimized; ¶ [0094]); wherein when it is determined that the image data should be enhanced, then determining, by the computer, which of the plurality of image enhancing process should be applied to the image data, wherein determination is based on the reward value for each of the plurality of enhancement processes (in sub-steps S21 and S22, the different distortion types are analyzed for the image in the neural network to perform the best selection strategy formula along with the reward analysis to enhance the image, and Q reward is determined for each action set (type of quality enhancement); Fig 1 and ¶ [0086]-[0087], [0094]); and applying, by the computer, the determined enhanced processes to the image data (the trained image quality enhancement model restores the quality of the image to obtain a final image quality enhancement results, step S3; Fig 1 and ¶ [0076], [0134]).  
Regarding Claim 12, Niu et al teach the computer program product of claim 9 (as described above), wherein the plurality of enhancement processes is comprised of deblurring, denoising, glare removal, brightness adjustment, and resolution enhancement (five distortion types are analyzed including noise, blur, resolution (compression loss), rain (glare) and fog (brightness); ¶ [0078]).  
Regarding Claim 13, Niu et al teach the computer program product of claim 9 (as described above), further comprising: program instructions to utilize the neural network to analyze the enhanced image data and program instructions to calculate a new reward value for each of the plurality of enhancement processes to be applied to the enhanced image data (in sub-steps S21 and S22 of using the neural network model understood to be executed by a computer processor, the different distortion types are analyzed for the image in the neural network to perform the best selection strategy formula along with the reward analysis to enhance the image, and Q reward is determined for each action set (type of quality enhancement); Fig 1 and ¶ [0086]-[0087], [0094]); program instructions to determine if the enhanced image data should be enhanced again or not, wherein the determination is based on the predictions how each of the plurality of image enhancement processes will affect the enhanced image data (in sub-step S22 of using the neural network model executed by a computer processor, the selection strategy formula is utilized to determine if the image quality obtained after executing the operation is improved and if it is it is performed again until the image quality is optimized for each enhancement effect; ¶ [0094]); wherein when it is determined that the enhanced image data should be enhanced again, then program instructions to determine which of the plurality of image enhancing process should be applied to the enhanced image data, wherein determination is based on the reward value for each of the plurality of enhancement processes (in sub-step S22 of using the neural network model executed by a computer processor, the enhancement effect and the reward value is determined for each of the distortion data effects and is performed in a loop to optimize the enhancement until the enhancement is stopped; ¶ [0094]); and program instructions to apply the determined enhanced processes to the enhanced image data (the trained image quality enhancement model restores the quality of the image to obtain a final image quality enhancement results, step S3; Fig 1 and ¶ [0076], [0134]).  
Regarding Claim 14, Niu et al teach the computer program product of claim 13 (as described above), further comprising: wherein when it is determined that the enhanced image data should not be enhanced again, program instructions to output the enhanced image to a user computing device (it is understood that the image quality enhancement result image (enhanced image from collection of distortion correction in neural network) would be viewed by a user of a computing device with the neural network model, step S32; ¶ [0133]).  

Regarding Claim 17, Niu et al teach a computer system for automatically enhancing image data (image quality enhancing model understood to be performed on a computer; Fig 1 and ¶ [0073]), the computer system comprising: one or more computer processors (understood a computer contains a processor to execute the image quality enhancing model; Fig 1 and ¶ [0073]), one or more computer-readable storage media (understood the image quality enhancing model is comprised of non-transitory computer-readable storage media, Fig 1 and ¶ [0074]), and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors (understood the image quality enhancing model is comprised of non-transitory computer-readable storage media with instructions to be performed on a computer processor, Fig 1 and ¶ [0074]), the program instructions comprising: program instructions to receive image data (data sets are constructed, understood that data is constructed using a computer processor, step S1; Fig 1 and ¶ [0074]); program instructions to utilize a neural network to analyze the image data to predict how each of a plurality of image enhancement processes will affect the image data (neural network model processing, understood to be performed on a computer processor, is used to analyze data to analyze distortion (how the image can undergo quality enhancement), step S2; Fig 1 and ¶ [0075]); program instructions to utilize the neural network to calculate a reward value for each of the plurality of enhancement processes that can be applied to the image data (in sub-step S22, a Q reward value is calculated as a sum of the selecting action of the total action (enhancing the image quality based on each type of quality enhancement); ¶ [0094]); program instructions to determine if the image data should be enhanced or not, wherein the determination is based on the predictions how each of the plurality of image enhancement processes will affect the image data (in sub-step S22, the selection strategy formula is utilized to determine if the image quality obtained after executing the operation is improved and if it is it is performed until the image quality is optimized; ¶ [0094]); wherein when it is determined that the image data should be enhanced, then determining, by the computer, which of the plurality of image enhancing process should be applied to the image data, wherein determination is based on the reward value for each of the plurality of enhancement processes (in sub-steps S21 and S22, the different distortion types are analyzed for the image in the neural network to perform the best selection strategy formula along with the reward analysis to enhance the image, and Q reward is determined for each action set (type of quality enhancement); Fig 1 and ¶ [0086]-[0087], [0094]); and applying, by the computer, the determined enhanced processes to the image data (the trained image quality enhancement model restores the quality of the image to obtain a final image quality enhancement results, step S3; Fig 1 and ¶ [0076], [0134]).  
Regarding Claim 18, Niu et al teach the computer system of claim 17 (as described above), further comprising: program instructions to utilize the neural network to analyze the enhanced image data and program instructions to calculate a new reward value for each of the plurality of enhancement processes to be applied to the enhanced image data (in sub-steps S21 and S22 of using the neural network model understood to be executed by a computer processor, the different distortion types are analyzed for the image in the neural network to perform the best selection strategy formula along with the reward analysis to enhance the image, and Q reward is determined for each action set (type of quality enhancement); Fig 1 and ¶ [0086]-[0087], [0094]); program instructions to determine if the enhanced image data should be enhanced again or not, wherein the determination is based on the predictions how each of the plurality of image enhancement processes will affect the enhanced image data (in sub-step S22 of using the neural network model executed by a computer processor, the selection strategy formula is utilized to determine if the image quality obtained after executing the operation is improved and if it is it is performed again until the image quality is optimized for each enhancement effect; ¶ [0094]); wherein when it is determined that the enhanced image data should be enhanced again, then program instructions to determine which of the plurality of image enhancing process should be applied to the enhanced image data, wherein determination is based on the reward value for each of the plurality of enhancement processes (in sub-step S22 of using the neural network model executed by a computer processor, the enhancement effect and the reward value is determined for each of the distortion data effects and is performed in a loop to optimize the enhancement until the enhancement is stopped; ¶ [0094]); and program instructions to apply the determined enhanced processes to the enhanced image data (the trained image quality enhancement model restores the quality of the image to obtain a final image quality enhancement results, step S3; Fig 1 and ¶ [0076], [0134]); and wherein when it is determined that the enhanced image data should not be enhanced again, program instructions to output the enhanced image to a user computing device (it is understood that the image quality enhancement result image (enhanced image from collection of distortion correction in neural network) would be viewed by a user of a computing device with the neural network model, step S32; ¶ [0133]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (CN 111951207) in view of Shrikumar et al (US 2017/0249547).
Regarding Claim 2, Niu et al teaches the method of claim 1 (as described above), including analyzing, by the computer, the image data (data sets are constructed and analyzed, understood that data is constructed and analyzed using a computer processor, steps S1-S3; Fig 1 and ¶ [0074]-[0076])). 
Niu et al does not teach analyzing, by the computer, the image data to identify features contained within the image data; and counting, by the computer, the identified features contained in the image data.  
Shrikumar et al is analogous art pertinent to the technological problem solved in this application and teaches analyzing, by the computer, the image data to identify features contained within the image data (features are identified within the image data and aggregated into a cluster; ¶ [0152]); and counting, by the computer, the identified features contained in the image data (the features aggregated are counted; ¶ [0152]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Niu et al with Shrikumar et al including analyzing, by the computer, the image data to identify features contained within the image data; and counting, by the computer, the identified features contained in the image data.  Identifying features and counting aggregated features allows for additional processing, such as segmentation in the CNN, thereby allowing for further information to be extracted and analyzed, as recognized by (¶ [0151]).
Regarding Claim 3, Niu et al in view of Shrikumar et al teach the method of claim 2 (as described above), wherein Shrikumar et al teach the determination for determine if the image data should be enhanced or not is further based on the count of identified features (aggregated features can be refined through processes such as trimming, sub-clustering (finer granularity), noise reduction and normalization, which is performed based on the count; ¶ [0154]-[0157]).  

Regarding Claim 10, Niu et al teaches the computer program product of claim 9 (as described above), including program instructions to analyze the image data (data sets are constructed and analyzed, understood that data is constructed and analyzed using instructions to perform the image quality enhancing model on a computer processor, steps S1-S3; Fig 1 and ¶ [0074]-[0076])). 
Niu et al does not teach program instructions to analyze the image data to identify features contained within the image data; and program instructions to count the identified features contained in the image data.  
Shrikumar et al is analogous art pertinent to the technological problem solved in this application and teaches program instructions to analyze the image data to identify features contained within the image data (features are identified within the image data and aggregated into a cluster; ¶ [0152]); and program instructions to count the identified features contained in the image data (the features aggregated are counted; ¶ [0152]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Niu et al with Shrikumar et al including program instructions to analyze the image data to identify features contained within the image data; and program instructions to count the identified features contained in the image data.  Identifying features and counting aggregated features allows for additional processing, such as segmentation in the CNN, thereby allowing for further information to be extracted and analyzed, as recognized by (¶ [0151]).
Regarding Claim 11, Niu et al in view of Shrikumar et al teach the computer program product of claim 10 (as described above), wherein Shrikumar et al teach the determination for determine if the image data should be enhanced or not is further based on the count of identified features (aggregated features can be refined through processes such as trimming, sub-clustering (finer granularity), noise reduction and normalization, which is performed based on the count; ¶ [0154]- [0157]).  

Claims 7, 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (CN 111951207) in view of Yuan et al (CN 112365428).
Regarding Claim 7, Niu et al teaches the method of claim 6 (as described above), including generating, by the computer, each enhancement process applied to the image data (data sets are constructed and analyzed, understood that data is constructed and analyzed using a computer processor, steps S1-S3; Fig 1 and ¶ [0074]-[0076])). 
Niu et al does not teach generating, by the computer, an enhancement report, wherein the enhancement report includes each enhancement process applied to the image data and the enhancement values associated with each enhancement process; and outputting, by the computer, the enhancement report with the outputted enhanced image data.  
Yuan et al is analogous art pertinent to the technological problem solved in this application and teaches generating, by the computer, an enhancement report, wherein the enhancement report includes each enhancement process applied to the image data and the enhancement values associated with each enhancement process (image data is enhanced using a Deep Q Network and the enhancements performed to the image data, including values, are summarized in a report; Fig 3 and ¶ [0050], [0074]); and outputting, by the computer, the enhancement report with the outputted enhanced image data (each of the enhancement values are output in the true output value label to show how the image quality is improved; Fig 3 and ¶ [0074]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Niu et al with Yuan et al including generating, by the computer, an enhancement report, wherein the enhancement report includes each enhancement process applied to the image data and the enhancement values associated with each enhancement process; and outputting, by the computer, the enhancement report with the outputted enhanced image data.  Creating an enhancement summary for how the image was changed and generating the result as output provides feedback to the user to how the visibility value is improved, as recognized by Yuan et al (¶ [0050]).

Regarding Claim 15, Niu et al teaches the computer program product of claim 14 (as described above), including program instructions to generate enhanced image data (data sets are constructed and analyzed, understood that data is constructed and analyzed by executing instructions on a computer processor, steps S1-S3; Fig 1 and ¶ [0074]-[0076])). 
Niu et al does not teach program instructions to generate an enhancement report and to output the enhancement report with the enhanced image data, wherein the enhancement report includes each enhancement process applied to the image data and the enhancement values associated with each enhancement process.  
Yuan et al is analogous art pertinent to the technological problem solved in this application and teaches program instructions to generate an enhancement report and to output the enhancement report with the enhanced image data (each of the enhancement values are output in the true output value label to show how the image quality is improved; Fig 3 and ¶ [0074]), wherein the enhancement report includes each enhancement process applied to the image data and the enhancement values associated with each enhancement process (image data is enhanced using a Deep Q Network and the enhancements performed to the image data, including values, are summarized in a report; Fig 3 and ¶ [0050], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Niu et al with Yuan et al including program instructions to generate an enhancement report and to output the enhancement report with the enhanced image data, wherein the enhancement report includes each enhancement process applied to the image data and the enhancement values associated with each enhancement process.  Creating an enhancement summary for how the image was changed and generating the result as output provides feedback to the user to how the visibility value is improved, as recognized by Yuan et al (¶ [0050]).

Regarding Claim 19, Niu et al teaches the computer system of claim 17 (as described above), including program instructions to generate enhanced image data (data sets are constructed and analyzed, understood that data is constructed and analyzed by executing instructions on a computer processor, steps S1-S3; Fig 1 and ¶ [0074]-[0076])). 
Niu et al does not teach program instructions to generate an enhancement report and to output the enhancement report with the enhanced image data, wherein the enhancement report includes each enhancement process applied to the image data and the enhancement values associated with each enhancement process.  
Yuan et al is analogous art pertinent to the technological problem solved in this application and teaches program instructions to generate an enhancement report and to output the enhancement report with the enhanced image data (each of the enhancement values are output in the true output value label to show how the image quality is improved; Fig 3 and ¶ [0074]), wherein the enhancement report includes each enhancement process applied to the image data and the enhancement values associated with each enhancement process (image data is enhanced using a Deep Q Network and the enhancements performed to the image data, including values, are summarized in a report; Fig 3 and ¶ [0050], [0074]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Niu et al with Yuan et al including program instructions to generate an enhancement report and to output the enhancement report with the enhanced image data, wherein the enhancement report includes each enhancement process applied to the image data and the enhancement values associated with each enhancement process.  Creating an enhancement summary for how the image was changed and generating the result as output provides feedback to the user to how the visibility value is improved, as recognized by Yuan et al (¶ [0050]).

Claims 8, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niu et al (CN 111951207) in view of Nishitani et al (US 2021/0001857).
Regarding Claim 8, Niu et al teaches the method of claim 1 (as described above), including a neural network (data sets are analyzed using a neural network, steps S1-S3; Fig 1 and ¶ [0074]-[0076])). 
Niu et al does not teach the neural network is a Dueling Double Deep Q Network (D3QN).  
Nishitani et al is analogous art pertinent to the technological problem solved in this application and teaches the neural network is a Dueling Double Deep Q Network (D3QN) (the neural network 620 is a dueling double deep Q network (DDDQN)); Fig 6 and ¶ [0076]-[0080]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Niu et al with Nishitani et al including the neural network is a Dueling Double Deep Q Network (D3QN).  The use of dueling double DQN architecture for the neural network is recognized to improve learning stability and convergence speed, thereby making the D3QN network more efficient, as recognized by Nishitani et al (¶ [0076]). 

Regarding Claim 16, Niu et al teaches the computer program product of claim 9 (as described above), including a neural network (data sets are analyzed using a neural network, steps S1-S3; Fig 1 and ¶ [0074]-[0076])). 
Niu et al does not teach the neural network is a Dueling Double Deep Q Network (D3QN).  
Nishitani et al is analogous art pertinent to the technological problem solved in this application and teaches the neural network is a Dueling Double Deep Q Network (D3QN) (the neural network 620 is a dueling double deep Q network (DDDQN)); Fig 6 and ¶ [0076]-[0080]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Niu et al with Nishitani et al including the neural network is a Dueling Double Deep Q Network (D3QN).  The use of dueling double DQN architecture for the neural network is recognized to improve learning stability and convergence speed, thereby making the D3QN network more efficient, as recognized by Nishitani et al (¶ [0076]). 

Regarding Claim 20, Niu et al teaches the computer system of claim 17 (as described above), including a neural network (data sets are analyzed using a neural network, steps S1-S3; Fig 1 and ¶ [0074]-[0076])). 
Niu et al does not teach the neural network is a Dueling Double Deep Q Network (D3QN).  
Nishitani et al is analogous art pertinent to the technological problem solved in this application and teaches the neural network is a Dueling Double Deep Q Network (D3QN) (the neural network 620 is a dueling double deep Q network (DDDQN)); Fig 6 and ¶ [0076]-[0080]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Niu et al with Nishitani et al including the neural network is a Dueling Double Deep Q Network (D3QN).  The use of dueling double DQN architecture for the neural network is recognized to improve learning stability and convergence speed, thereby making the D3QN network more efficient, as recognized by Nishitani et al (¶ [0076]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yan et al (WO 2020/006681) teaches a system and method for image data analysis including use of a dueling double deep Q network for 3D imaging feature enhancement.
Zeng et al (US 2020/0134887) teaches a system and method for image reconstruction including use of a dueling double deep Q network for the image reconstruction of medical images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667  

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667